UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6922


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ZEBROWSKI, a/k/a Dog, David Stewart,              a/k/a   Lewis
Brady, a/k/a Mad Dog, a/k/a Eric Conrad Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:96-cr-00041-JRS-3)


Submitted:   August 16, 2012                 Decided:    August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Zebrowski, Appellant Pro Se.   Richard             Daniel Cooke,
Assistant United States Attorney, Richmond,              Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Zebrowski    appeals   the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction and denying his motion for reconsideration.              We review

for abuse of discretion a district court’s decision on whether

to reduce a sentence under § 3582(c)(2) and review de novo a

court’s conclusion on the scope of its legal authority under

that provision.        United States v. Munn, 595 F.3d 183, 186 (4th

Cir. 2010).      We have reviewed the record and find no abuse of

discretion by the district court.           Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Zebrowski, No. 3:96-cr-00041-JRS-3 (E.D. Va. Apr. 2, 2012; May

8, 2012).      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2